Title: To Alexander Hamilton from James McHenry, 4 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 4th. April 1799—
          
          I have forwarded to you, by this days mail, a number of Copies, of the Contract with James OHara, for supplies of Provisions &c to the Western Posts, and Army of the United States; and also of “an Act, for the better organizing, of the Troops of the United States, and for other purposes,” passed the 3d. of March ulto.
          The Act admits alternatives for certain parts of the ration, hereafter to be issued to the Troops of the United States, very necessary to be known to all the Agents of the Contractor, as well as the several Commandants.
          You are requested to transmit, copies of the Contract, and of the Act of Congress, to the several Posts, for the Government of those, who may be concerned.
          I am Sir with the greatest respect your obedient servant
          
            James McHenry
          
          Major General Alexander Hamilton— 
        